Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/08/2021.
Priority
This application, Pub. No. US 2019/0154691, published 05/23/2019, is a § 371 National Stage of International Patent Application No. PCT/IB2017/051628, filed 03/21/2017, which claims foreign priority to IT 102016000029228, filed 03/21/2016. 
Status of Claims
Claims 1-10 are currently pending.  Claims 1-10 are subject to species election requirement set forth below.  
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species election for each of (1)-(5) is required, which elected species should read on a single specific embodiment of the instantly claimed method:
(1)	a biological sample, such as, for example, urine (see Claim 8);
(2)	supports, please elect either wells of a ELISA microtiter plate (see Claim 6) or chromatographic cartridges (see Claim 7);
(3)	a first and a second amino acid sequence present in p-RKIP and a first and a second amino acid sequence present in RKIP; please identify which “one of said first and second amino acid sequence being common between RKIP and p-RKIP” and which “one being a sequence containing the phosphorylation of serine 153” (see Claims 4 and 5);
(4)	a marker, such as, for example, HRP (see paragraph [0050] of US 2019/0154691; and
(5)	the structures of recombinant hybrid standards, such as the sequences set forth in Claims 2 and 3.

Applicant is required, in reply to this action, to elect a single species for each of (1)-(5) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 1-10.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641